Citation Nr: 0407766	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the veteran timely appealed the denial of an 
increased rating for residuals of a fracture of the cervical 
spine, currently rated 40 percent.  

2.  Entitlement to an effective date prior to March 15, 2001 
for the assignment of a 40 percent rating for the service 
connected neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel 




INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1997.

This matter comes before the Board of Veteran's Appeals on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  

The veteran in correspondence received in September 2002 
appears to be raising the issue of entitlement to a total 
rating for compensation purposes.  This issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In August 2001 the RO increased a 0 percent rating which 
had been in effect for the veteran's service-connected neck 
disability to 30 percent.  Following the receipt of a notice 
of disagreement, in December 2001 the RO increased the 30 
percent to 40 percent an issued the veteran a statement of 
the case in December 2001.

2.  The veteran did not submit a substantive appeal regarding 
the denial of an increased rating for his service-connected 
neck condition.


CONCLUSION OF LAW

The veteran has not appealed the denial of an increased 
rating for his service-connected neck disability and the 
Board has no jurisdiction in this case.  38 U.S.C.A. §§  
7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.301, 20.302 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002). This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist. The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. The final rule implementing the VCAA 
was published on August 29,2001.66 Fed. Reg. 45,620-32 (Aug. 
29, 2001). 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The question herein presented, that of adequacy of a 
Substantive Appeal, is by definition a legal one, and one 
governed not by the facts presented but by the controlling 
laws and regulations.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).  Accordingly, the VCAA is not applicable.

All questions in a matter which, under 38 U.S.C.A. §  511(a) 
(West 2002) are subject to a decision by the Secretary, shall 
be subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  See 38 
U.S.C.A. § 7104(a) (West 2002).  Appellate review will be 
initiated by a notice of disagreement, and completed by a 
substantive appeal after the statement of the case is 
furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A 
substantive appeal must be filed within 60 days from the date 
that the [RO] mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever is later. See 38 
C.F.R. § 20.302(b).  A substantive appeal must be filed with 
the VA office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office.  See 38 C.F.R. § 20.300.  

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC, which is not specifically contested. Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
See 38 C.F.R. § 20.202 (2003).

The Board's Rules of Practice have been amended concerning 
determinations as to whether substantive appeals are adequate 
and timely.  Formerly, 38 C.F.R. § 20.203 provided that a 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.

Effective as of November 21, 2001, 38 C.F.R. § 20.203 was 
removed. 38 C.F.R. § 20.101, concerning jurisdiction of the 
Board, was amended, in pertinent part, at paragraph (d) as 
follows: The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such 
question(s).  When the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representative(s), if any, will 
be given notice of the potential jurisdictional defect(s) and 
granted a period of 60 days following the date on which such 
notice is mailed to present written argument and additional 
evidence relevant to jurisdiction and to request a hearing to 
present oral argument on the jurisdictional question(s).  The 
date of mailing of the notice will be presumed to be the same 
as the date stamped on the letter of notification. The Board 
may dismiss any case over which it determines it does not 
have jurisdiction.  See 38 C.F.R. § 20.101(d) (2003).

In this case, neither the former 38 C.F.R. § 20.203 nor the 
current 38 C.F.R. § 20.101(d) are more or less favorable to 
the veteran. They provide essentially the same requirement of 
notice of the potential jurisdictional defect and period of 
60 days within which to present written evidence and argument 
concerning the jurisdictional question.  They differ slightly 
concerning the request for a hearing to present oral argument 
on the jurisdictional question, but the veteran did not 
request a hearing in this instance.  Consequently, any 
differences concerning hearings for this matter would not 
affect the veteran.

Service connection for residuals of a fracture of the 
cervical spine was initially granted by the RO in an April 
1998 rating decision.  A non-compensable rating was assigned 
effective from the date of the veteran's separation from 
service.  

Received in March 15, 2001 was the veteran's claim for an 
increased rating for his service-connected neck disability.  

In August 2001 the RO increased the schedular rating for the 
veteran's neck disability to 30 percent, effective on March 
13, 2001.  The veteran was notified of that decision and of 
his appellate rights in a letter dated on August 29, 2001.  
In October 2001 the veteran submitted a notice of 
disagreement

In December 2001 the RO increased the disability rating for 
the veteran's service-connected neck disability to 40 percent 
effective from March 15, 2001.  The veteran was informed of 
the increased rating in a December 2001 statement of the case 
and of the requirements necessary to perfect his appeal.  

The veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in January 2002.  However, that form 
contained no reference to a schedular increased rating for 
his service-connected neck disability.  In the block on the 
form requesting that the claimant specify the issues 
regarding which he wished to perfect an appeal, the veteran 
expressly addressed another matter.  He indicated that 
compensation benefits for his service related injuries should 
have been effective from the time he initially sought 
compensation benefits in 1997.  In further correspondence 
from the veteran received in September 2002 regarding his 
appeal to the Board, he again stated that he should have been 
compensated for his neck condition effective from 1997.  

In December 2003, the Board advised the veteran and his 
accredited representative, by means of a letter, that a 
substantive appeal with regard to the issue set forth above 
may not have been adequate, and that his appeal may have to 
be dismissed.  He was also advised that he and his 
representative had 60 days from the date of that letter to 
furnish argument, forward evidence, and/or request a hearing 
before the Board on the question of whether his substantive 
appeal had been timely filed.  No response was thereafter 
received.

Given that the veteran has not submitted a substantive appeal 
with regard to the denial of an increased rating for his 
service-connected neck disability, the Board currently is 
without appellate jurisdiction to consider the issue.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  


ORDER

Because the Board lacks jurisdiction, the claim for an 
increased rating for residuals of a fracture of the cervical 
spine is dismissed.


REMAND

In December 2001 the RO granted an increased rating of 40 
percent for the veteran's service-connected cervical spine 
disability effective from March 2000.  The Board construes 
the correspondence received by the RO in January 2002 as a 
notice of disagreement concerning the effective date of the 
award of an increased rating for his service-connected 
cervical spine.  Thus, a statement of the case is warranted.  
Manlincon v. West, 12 Vet. App. 238 (1999)

Accordingly, the case is remanded for the following actions:

The RO should furnish the appellant and 
his representative a statement of the 
case regarding the issues of entitlement 
to an effective date prior to March 15, 
2001 for the assignment of a 40 percent 
rating for the service connected neck 
disorder.  He should be informed of the 
requirements necessary to perfect an 
appeal.  The RO is informed that this 
issue is not before the Board until 
timely perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



